Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Art Rejection
2.	The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. An terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	
3.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,102,295.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.


Art Rejection
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 4-5, 8, 11-12, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Twomey, U.S. pat. Appl. Pub. No. 2003/0131228.
	Per claim 1, Twomey discloses a network-accessible data storage system for processing data transactions received over the network comprising:
a) a communication interface (12A-12C) to the network (see par 0023);
b) one or more data storage devices (16A-16C) configured to respond to the data transactions communicated via the communication interface, the one or more data storage devices provide at least two data storage resources distinctly designated to accommodate respective data processing characteristics, and the data transactions are comprised of one or more of data transactions received or data transactions sent, i.e., read/write requests (see par 0027); and
c) a resource allocation/mapping engine operatively associated with the communication interface to receive as input a given data processing characteristic automatically identifiable from each of the data transactions and allocate a designated one of the data storage resources according to the given data processing characteristic in response to each of the data transactions (see par 0021, 0042).
	Per claim 4, Twomey teaches that communication interface defines distinct communication ports, wherein each data transaction is received via a designated one of the ports and data processing characteristic is at least identifiable from the designated port (see par 0020).
	Per claim 5, Twomey teaches data storage resources comprises at least two distinct data storage device types (see par 0027).
	Claims 8, 11-12, 15 and 17-18 are similar in scope as that of claim 1 and 4-5 and hence are rejected for the same rationale set forth for claims 1 and 4-5.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 2-3, 6-7, 9-10, 13-14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Twomey, in view of Quimbey, U.S. pat. No. 9,940,244.
	Per claims 2-3, Twomey does not explicitly teach storing each data transaction/request in one of data queues designated as a function of the respective data processing characteristics. However, Quimbey discloses use data queues for queuing data transactions/requests and processing multiple data transactions/requests in a more efficient manner, wherein each data queues of is assigned a different priority and/or QoS level (see Quimley, col 6, ln 10-30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Twomey with Quimley teaching because it would have enabled processing multiple data transactions/requests more efficiently (see Quimley, col 6, ln 10-30).
	Per claims 6-7, Quimley teaches using multiple queues, i.e., two or more queues, for  different type of requests for the same data storage device (see col 9, ln 16-39).
	Claims 9-10, 13-14, 16 and 19-20 are similar in scope as that of claims 2-3 and 6-7.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Viet D Vu/
Primary Examiner, Art Unit 2448
12/16/22